Citation Nr: 9907106	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-20 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1961 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 VA RO rating decision which 
denied service connection for PTSD.  This is the only issue 
properly on appeal.

The Board notes that a February 1994 RO decision denied 
service connection for a psychiatric disorder other than 
PTSD, but that determination has not been appealed and is not 
before the Board.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that an in-
service stressor, which might lead to PTSD, actually 
occurred.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303, 3.304(f) (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that when the veteran was 
examined for enlistment in October 1961, his psychiatric 
system was clinically normal.  He commenced active duty in 
the Army in November 1961.  Service medical records contain 
no suggestion that the veteran was sexually assaulted during 
service.  An August 1962 clinical record shows the veteran 
was hospitalized for two days for psychiatric evaluation 
while stationed in Alaska, and a September 1962 medical 
certificate likewise shows he underwent psychiatric 
evaluation.  These documents note a diagnosis of emotional 
instability reaction, chronic, moderate, manifested by 
emotional lability, immaturity and repeated suicide gestures 
related to immaturity, psychosexual confusion; stress, 
minimal; predisposition, moderate; impairment, moderate for 
military duty.  The condition was found to be not incurred in 
the line of duty and to have existed prior to service.  On 
his service separation examination in September 1962, it was 
noted that he had a suicide attempt six weeks prior with a 
diagnosis of chronic emotional instability.  His DD Form 214 
shows that he was separated from active duty in the Army in 
October 1962, under honorable conditions, due to 
unsuitability for service.  He had no foreign service and his 
primary military duties were those of a medical specialist 
(hospital attendant).

Post-service private medical records from 1983 to 1991 show 
various psychiatric diagnoses such as bipolar affective 
disorder, major depressive disorder, various types of 
personality disorders, and multiple personality disorder.  
Private medical records from 1991 to 1993 show a number of 
the above diagnoses were continued, and the diagnosis of PTSD 
was also added.  However, these medical records do not 
suggest that the PTSD diagnosis was related to military 
service; rather, the PTSD diagnosis was repeatedly related to 
alleged childhood sexual and physical abuse by the veteran's 
father and/or to such alleged abuse by a former therapist in 
the recent past.  

In July 1993, the veteran filed a claim for service 
connection for a psychiatric disorder, citing a suicide 
attempt in 1962 at Fort Richardson, Alaska.  He indicated 
that he was admitted to the psychiatric unit of the Army 
hospital at Fort Richardson and was released and discharged 
from service, and that treatment had continued to the present 
for multiple personality disorder and manic depression.  

VA treatment records beginning in April 1994 show various 
psychiatric diagnoses including PTSD (attributed to a 
reported rape in service), major depression, dysthymia, and 
anxiety.  The medical records from April 1994 note the 
veteran reported an incident in service where he claimed to 
have been sexually assaulted at knife point, and an incident 
in a shower where he was approached by a fellow soldier.  He 
indicated that he took 100 aspirin to commit suicide and was 
referred to psychiatry.  Additional VA treatment records, 
dated to 1995, show various psychiatric diagnoses including 
PTSD (due to a reported rape in service).

In October 1994, the veteran claimed service connection for 
PTSD.  In November 1994, the RO sent him a letter asking for 
details of service stressors, so that stressors could be 
verified through the service department.

In written statements, including one in November 1994, and in 
testimony at a January 1996 RO hearing, the veteran described 
his service stressors.  In essence, he said he was the victim 
of a gang rape by fellow male soldiers during basic training, 
and later in service a fellow soldier made sexual advances on 
him while they were in a shower and he beat up the 
individual.  The veteran indicated that he either did not 
tell anyone of the episodes, or attempted to tell a superior 
but was rebuffed, and that no official records were made of 
the incidents.

Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a); Gaines v. West, 11 Vet.App. 353 (1998).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).  

Where a veteran did not engage in combat, his testimony by 
itself will not be sufficient to establish the alleged 
service stressor.  Instead, the service stressor must be 
verified by official service records or other credible 
supporting evidence.  Id.; Cohen v. Brown, 10 Vet.App. 128 
(1997); Doran v. Brown, 6 Vet.App. 283 (1994). 

A review of the claims file reveals that the veteran's 
service medical records are negative for PTSD or any other 
chronic acquired psychiatric disorder.  He was discharged due 
to unsuitability for service, with a diagnosis of chronic 
emotional instability.  Post-service private medical records 
beginning in 1983 show various psychiatric diagnoses.  The 
diagnosis of PTSD first appeared in 1991, and medical records 
from 1991 to 1993 relate the veteran's PTSD diagnosis to 
alleged childhood sexual and physical abuse by his father 
and/or to similar alleged recent abuse by a therapist.  VA 
medical records beginning in 1994 include a diagnosis of PTSD 
due to the veteran allegedly being raped in service.

Regardless of whether or not there is a clear diagnosis of 
PTSD related to service, another mandatory element for 
service connection is credible supporting evidence that an 
in-service stressor actually occurred.  Id.  The veteran had 
peacetime service and no foreign service, and it is clear 
that he did not engage in combat with the enemy.  As he did 
not engage in combat, his own statements are insufficient to 
verify his alleged service stressors; his non-combat 
stressors must be verified by official service records or 
other credible supporting evidence.  His official service 
records give no support to his allegations of in-service 
stressors.  Moreover, the veteran has indicated that no 
official service record was made of the alleged events in 
service.  Thus, it would obviously be fruitless for the VA to 
attempt to verify the alleged stressors through the service 
department's U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly known as the U.S. Army & Joint 
Services Environmental Support Group (ESG)).  The claims 
folder contains no other independent credible evidence, such 
as statements from fellow soldiers, as to the occurrence of 
the alleged stressors.  In short, the veteran's alleged 
service stressors have not been verified by credible 
supporting evidence, as required for a grant of service 
connection for PTSD.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


